Hill, C. J.
All the questions presented for determination depend upon a consideration of the evidence. The oral evidence is brief and not very material to the issues involved. These issues depend almost wholly upon the construction to be placed upon an extended correspondence between the parties. This correspondence consists of about fifty letters. Eully half of them are wholly irrelevant and immaterial, many were not even introduced in evidence, and those that are relevant and material contain much irrelevant and immaterial matter. No attempt whatever was made to comply with the mandatory requirements of the statute relating to briefs of evidence in motions for new trials. Civil Code (1910), § 6093. All of the letters are copied literally and in extenso, with no effort at abridgment or condensation. This court is reluctant to refuse to consider a case because there is no proper brief of the evidence, and will not do so unless the violation of the statute is flagrant and palpable. When such violation occurs, the explicit terms of the statute, and the uniform practice of the Supreme Court and of this court, demand an affirmance of the judgment, where the only questions made depend upon a consideration of the evidence. Durden v. DeLoach, 9 Ga. App. 396 (71 S. E. 493); Howard Piano Co. v. Brown, 8 Ga. App. 426 (69 S. E. 495), and citations.

Judgment affirmed.


Russell, J., dissenting.